 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CRAIG RICHARD,                                   No. 2:17-cv-2338-AC P
11                       Plaintiff,
12           v.                                        ORDER RE SETTLEMENT & DISPOSITION
13    F. MENDOZA, et al.,
14                       Defendants.
15

16

17          The case was before the court for a settlement conference conducted on January 10, 2019.
18   Pursuant to the representations by plaintiff and counsel for the defendants, the court has now
19   determined that the matter has settled.
20          The court now orders that dispositional documents are to be filed not later than thirty (30)
21   days from the date of this order.
22          All hearing dates heretofore set in this matter are VACATED.
23          FAILURE TO COMPLY WITH THIS ORDER MAY BE GROUNDS FOR THE
24   IMPOSITION OF SANCTIONS ON ANY AND ALL COUNSEL OR PARTIES WHO
25   CONTRIBUTED TO THE VIOLATION OF THIS ORDER.
26          IT IS SO ORDERED.
27   DATED: January 10, 2019.
28
